343 F.2d 792
Vernell CHRISTOPHER, Appellant,v.UNITED STATES of America, Appellee.
No. 21616.
United States Court of Appeals Fifth Circuit.
April 6, 1965.

Vernell Christopher, pro se.
Edward L. Shaheen, U.S. Atty., Charles E. Welsh, Asst. U.S. Atty., Shreveport, La., for appellee.
Before WISDOM and GEWIN, Circuit Judges, and BOOTLE, District Judge.
PER CURIAM:


1
The appellant plead guilty to two criminal informations, one charging violations of 18 U.S.C. 500 and 1001 and the other charging a violation of 18 U.S.C. 2115.  He received a total sentence of ten years plus five years on probation.  The present appeal is from the denial of his 2255 motion wherein he contended that he did not intelligently waive his right to counsel and that he was not mentally competent to enter pleas of guilty.


2
The record clearly shows that the appellant was given a full and fair hearing in respect to the grounds of his 2255 motion after counsel had been appointed to assist him in asserting his contentions.  The record fully supports the district court's finding that appellant was competent at all times here material and that his waiver of counsel and indictment was not impulsive but was made knowingly and understandingly.  It evinces that the appellant effectively waived counsel and indictment and entered pleas of guilty to all charges.  In disposing of appellant's contentions, the court had him examined by a psychiatrist and a clinical psychologist.  After a full hearing, at which the court heard the testimony of the psychiatrist and examined the findings of the psychologist, the motion was denied.  We affirm.